Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/596,609, filed 12/14/2021.
Claims 1-16 were canceled and claims 17-34 were added.
The official filing receipt has been corrected.
Claims 1734 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 is being considered by the examiner.

Claim Objections
Claim 29 is objected to because of the following informalities:  in line 2, “openingand/or” should be “opening and/or”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, line 3, “introduced into” is a method limitation and therefore renders the metes and bounds of the claim unclear.  By changing the phrase to “provided within” the rejection would be overcome.
In claim 17, line 6, “the slot base” has no antecedent basis.
In claim 17, the claim sets forth the fastening element inserted into the slot and the securing element securing the fastening element in the slot.  The metes and bounds of the claim are unclear with the language “securing element which can be arranged in the slot”.  By changing the latter phrase to “securing element arranged in the slot”, or changing “which can be” to “is configured to be” and inserting “when the securing element is arranged in the slot” the rejection would be overcome.
In claim 20, line 3, “a respective fastening element” is not clear if referring to the fastening element of claim 17, or to an additional element of the claim and therefore renders the metes and bounds of the claim unclear.  By changing the phrase to “the at least one fastening element comprising two fastening elements, one of the fastening elements” or similar clarifying language the rejection would be overcome.    
In claim 21, line 2, “a fastening element” is not clear if referring to the fastening element of claim 17, or to an additional element of the claim and therefore renders the metes and bounds of the claim unclear.  By changing the phrase to “the fastening element”.
In claim 21, line 3, “the opposite end region” has no antecedent basis.  By changing the phrase to “the other end region”, or changing “two end regions” to “two opposite ends regions” in lines 1-2, the rejection would be overcome.
In claim 22, line 3, “the face” has no antecedent basis.  By changing the phrase to “the face of the securing element” the rejection would be overcome.
In claim 25, it is not clear how the stop face extends on both sides with respect to the first slot portion.  The first slot portion has not been clearly defined as to define how the face interrelates thereto. 
In claim 28, line 4, “the folded-together state” has no antecedent basis.  By changing the phrase to “a folded-together state” the rejection would be overcome.
In claim 28, line 6, “the region” has no antecedent basis. 
In claim 29, line 2, “the top side” has no antecedent basis. 
In claim 29, line 2, “the mounting opening” has no antecedent basis. 
In claim 33, line 3, “the region” has no antecedent basis. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17, 24 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funaki(4,890,433).
Funaki discloses a panel fastening system(see Fig. 3) comprising 
a panel(22) having a visible side and a rear side, 
at least one slot(60, 62, see Fig. 4) which is provided in the rear side of the panel and which extends along a longitudinal axis(see Figs. 3 and 4), and which has at least one stop face(62, see Figs. 6 and 8), wherein a first slot portion extends between the at least one stop face(62) and the rear side(edge of panel 22), and wherein a second slot portion extends between the at least one stop face(62) and a slot base(innermost surface of slot, see Figs. 6 and 8), and 
at least one fastening element(20) which is inserted into the slot(see Figs. 6 and 8) and which has a fastening portion(projections 28) and a contact face(end of 74, see Figs. 6 and 8), wherein the contact face of the fastening element abuts against the at least one stop face(see Figs. 6 and 8), 
wherein the panel fastening system further comprises at least one securing element((24) which can be arranged in the slot(see Figs. 6 and 8), wherein the at least one securing element secures the at least one fastening element against a movement in the direction of the longitudinal axis(element 24 holds element 28 securely preventing movement and therefore meet the functional claim limitation).
Regarding claim 24, Funaki discloses the panel fastening system as claimed in claim 17, wherein the stop face(62, see Fig. 8) of the slot runs parallel to the rear side(see Fig. 8), or wherein the stop face of the slot runs inclined at an angle with respect to the rear side(see Fig. 6).
Regarding claim 26, Funaki discloses the panel fastening system as claimed in claim 17, wherein the securing element(24) is designed as at least one insert part(72 of the securing element is inserted into the slot and is therefore considered an insert part).
Regarding claim 27, Funaki discloses the panel fastening system as claimed in claim 26, wherein the insert part has, at least on one end side, a surface region which can be placed against the at least one fastening element(end of 68, see Fig. 6).
Regarding claim 29-30, Funaki discloses the panel fastening system as claimed in one of claims 26, wherein the insert part has, on a top side, a cylindrical portion which comes to lie in the mounting opening and/or wherein the securing element furthermore has an opening(space between the 36 and 72 is considered an opening) which is arranged in such a way that the securing element can be removed(the opening allows for the removal of the element and meets the functional claim language).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Funaki.
Funaki discloses the panel fastening system as claimed in claim 17, but lacks the specific material of the panel being a fiber cement board.
Applicant’s disclosure lends no criticality to the specific material of the panel(see page 3, lines 25-33).
Therefore, the specific material used for the panel is considered a feature best determined by a skilled artisan given the intended use of the system and the design requirements thereof.
Regarding claim 33, Funaki discloses the panel fastening system as claimed in claim 18, wherein the slot has, from the rear side as far as the slot base, a depth which is designed in such a way that a residual wall thickness of the panel remains in the region of the slot(the wall thickness of the slot has a depth and is considered the residual wall thickness and meets the claim limitation).

Allowable Subject Matter
Claims 19-23, 25, 28, 31-32 and 34 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  A final determination will be made when the 112 rejections have been overcome.
No prior art of record shows the slot having the specifics of the end regions as claimed in claims 19-21, the further stop face as in claim 22, the mounting opening, as in claim 23, the stop face location, as in claim 25, the insert parts and film hinge, as in claim 28, the composition of the securing element, as in claim 31, the fastening portion having a thread, as in claim 31, and the method of inserting the fastening element into the slot and then the securing element into the slot, as in claim 34, nor any motivation to do so. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/